Citation Nr: 0842684	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Timeliness of a substantive appeal of an initial 
noncompensable disability rating following a March 3, 2006 
rating decision, which granted service connection for hearing 
loss of the left ear.

2. Entitlement to an effective date prior to August 15, 2005 
for the award of service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to April 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that granted the veteran's claim of 
entitlement to service connection for hearing loss of the 
left ear with a noncompensable (0 percent) disability rating, 
effective August 15, 2005.  The veteran expressed 
disagreement with both the disability rating and effective 
date awarded.

The veteran perfected a timely appeal of the issue of 
entitlement to an effective date prior to August 15, 2005 for 
the award of service connection for hearing loss of the left 
ear.


FINDINGS OF FACT

1. A substantive appeal as to the claim for entitlement to an 
initial compensable disability rating for hearing loss of the 
left ear was not filed within the one-year period from the 
date of mailing of the notification of the determination 
being appealed or within 60 days from the date the statement 
of the case was issued.

2. There was no formal or informal claim of service 
connection for hearing loss of the left ear prior to August 
15, 2005, which was more than one year after the veteran's 
separation from service


CONCLUSIONS OF LAW

1. The veteran did not submit a timely substantive appeal of 
an initial noncompensable disability rating following a March 
3, 2006 rating decision, which granted service connection for 
hearing loss of the left ear.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.201, 20.202, 20.302(b) (2008).

2. The criteria for an effective date prior to August 15, 
2005 for the award of service connection for hearing loss of 
the left ear have not been met.  38 U.S.C.A. § 5110(a) 
(2002); 38 C.F.R. §§ 3.155(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to these claims.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also 73 Red. Reg. 23353-23356 (2008) (amending 
38 C.F.R. § 3.159(b) to provide that VA has no duty to 
provide section 5103 notice when, as a matter of law, 
entitlement to benefit claimed cannot be established).

II. Timeliness of a Substantive Appeal

If the veteran disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
veteran has a duty both to express disagreement by filing a 
notice of disagreement and to perfect a timely appeal by 
filing a substantive appeal following the issuance of a 
statement of the case (SOC).  See 38 C.F.R. §§ 20.201, 
20.202, 20.302(a), (b).  The veteran is to submit a notice of 
disagreement within one year from the date that the agency 
mails notice of the determination to the veteran.  38 C.F.R. 
§ 20.302(a).  After the preparation and mailing of the SOC, 
the veteran must submit a substantive appeal within a period 
of either sixty days from the date the SOC is mailed, or 
within the remainder of the one-year period from the date of 
the mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  The agency of original jurisdiction 
may close the case for failure to respond after receipt of 
the SOC, but questions as to timeliness or adequacy of 
response are determined by the Board of Veterans' Appeals.  
38 U.S.C.A. § 7105(3).

If the veteran does not file a timely substantive appeal, 
then his appeal fails.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

The notification of the rating decision awarding the veteran 
an initial noncompensable disability rating for hearing loss 
of the left ear was mailed March 14, 2006.  The SOC was 
mailed on December 4, 2006.  In a January 2007 statement, the 
veteran indicated that he did not disagree with his 
disability rating for hearing loss of the left ear, but that 
he was appealing the effective date awarded.  In a November 
14, 2007 statement, the veteran indicated that he wished to 
amend the January 2007 statement, so that he now wished to 
include the initial disability rating assigned for his left 
ear hearing loss in his substantive appeal.

While the veteran indicated in the November 14, 2007 
statement that he wished to amend his January 2007 
substantive appeal, the November 14, 2007 statement was 
neither filed within a period of sixty days from the date the 
SOC was mailed to the veteran, which was December 4, 2006, 
nor filed within the remainder of the one-year period from 
the date of the mailing of the notification of the 
determination being appealed, which was March 14, 2006.  
Thus, the veteran did not perfect a timely substantive appeal 
of the issue of entitlement to an initial compensable 
disability rating for hearing loss of the left ear, and the 
appeal must therefore fail.

III. Earlier Effective Date

The veteran argues that he is entitled to an effective date 
prior to August 15, 2005 for the award of service connection 
for hearing loss of the left ear.

The effective date of an award of service connection for a 
disability may not be earlier than the date of receipt of 
claim unless the claim is received within one year of 
separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

The veteran's claim of entitlement to service connection for 
left ear hearing loss was filed on August 15, 2005.  There is 
no indication in the record of any outstanding communication 
or action indicating an intent to apply for entitlement to 
service connection for left ear hearing loss prior to the 
August 15, 2005 claim.

The Board notes that the veteran previously filed a service 
connection claim in May 1967 for left ear injury, and that 
such claim was adjudicated in a February 1968 rating 
decision.  In the February 1968 decision, based on VA 
examination findings of normal hearing and a diagnosis of 
tinnitus, the RO granted service connection for tinnitus, and 
the veteran did not express disagreement with the decision.  
Thus, the veteran's May 1967 left ear injury claim was 
adjudicated, and was not an outstanding claim.

There was no formal or informal claim of service connection 
for hearing loss of the left ear prior to August 15, 2005, 
which was more than one year after the veteran's separation 
from service.  Accordingly, there is no basis to assign an 
earlier effective date for the award.

The Board has considered the doctrine of reasonable doubt in 
these matters.  However, a claim must be denied where there 
is of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

1. The petition for appellate review of the claim for 
entitlement to an initial disability rating for hearing loss 
of the left ear is dismissed.

2. Entitlement to an effective date prior to August 15, 2005 
for the award of service connection for hearing loss of the 
left ear is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


